Exhibit 10.52 Pope Resources, a Delaware Limited Partnership Customer No. 56548 AMENDMENT NO. 2 TO FIRST AMENDED AND RESTATED MASTER LOAN AGREEMENT THIS AMENDMENT NO. 2 TO FIRST AMENDED AND RESTATED MASTER LOAN AGREEMENT (this “Amendment”)is made and entered into effective June 30, 2012, by and between NORTHWEST FARM CREDIT SERVICES, FLCA (“Lender”) and POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP (“Borrower”). RECITALS WHEREAS, Borrower and Lender entered into a First Amended and Restated Master Loan Agreement dated June 10, 2010 (herein, as at any time amended, extended, restated, renewed, supplemented or modified, the “Loan Agreement”) and other Loan Documents, as that term is defined therein; WHEREAS, Borrower and Lender desire to modify the Loan Agreement for the purposes stated herein. NOW, THEREFORE, for good and valuable consideration, Borrower and Lender agree as follows: 1.Except as expressly modified or changed herein, all terms and conditions of the Loan Agreement and the other Loan Documents shall remain in full force and effect and shall not be changed hereunder. 2.The following definition contained in Article 1 of the Loan Agreement is hereby amended to provide as follows: “Consolidated Cash Flow Coverage Ratio” means, as of any date of determination for the prior four fiscal quarters, the ratio of (a) Consolidated EBITDDA, plus non-cash expenses for environmental remediation at Port Gamble, minus actual cash payments for environmental remediation at Port Gamble, minus Consolidated Capital Expenditures to (b) the sum of: (i) scheduled principal payments from the previous year (not including balloon principal payments that have been refinanced or the portion associated with the non-controlling interest in Timber Funds); (ii) required principal payments associated with asset sales, excluding the portion associated with the non-controlling interest in Timber Funds; and (iii) Consolidated Interest Expense. 3.Section 11.01a.i. of the Loan Agreement is hereby amended effective November 10, 2012 to provide as follows: AMENDMENT NO. 2 TO FIRST AMENDED AND RESTATED MASTER LOAN AGREEMENT - 1 Pope Resources, a Delaware Limited Partnership; CIF No. 56548 i. If to Borrower: Attention:Thomas M. Ringo 19950 7th Ave. NE, Suite 200 Poulsbo, WA98370 Facsimile:(360) 697-1476 E-mail:tringo@orminc.com 4.This Amendment may be executed in any number of counterparts, each of which shall be deemed to be an original, but all of which together shall constitute but one and the same instrument.This Amendment shall not constitute a novation and shall in no way adversely affect or impair the lien priority of the Loan Documents.Each of the Loan Documents shall remain in effect and is valid, binding and enforceable according to its terms, except as modified by this Amendment.Time is of the essence in the performance of the Loan Agreement and the other Loan Documents.This Amendment shall be binding upon and inure to the benefit of the respective successors and assigns of Borrower and Lender. In Witness Whereof, the parties hereto have duly executed this Amendment to be effective as of the date first above written. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW. LENDER: NORTHWEST FARM CREDIT SERVICES, FLCA By: Authorized Agent BORROWER: POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP By: Pope MGP Inc., a Delaware corporation, its Managing General Partner By: Thomas M. Ringo, Vice President and CFO AMENDMENT NO. 2 TO FIRST AMENDED AND RESTATED MASTER LOAN AGREEMENT - 2 Pope Resources, a Delaware Limited Partnership; CIF No. 56548
